DETAILED ACTION
Claims 1-11 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Comment
Examiner recommends that claim 1 be amended to recite “at least 0.8mmol[[;]], and said”. 
Additionally, please amend dependent claims 2-11 to recite “The [[A]] composition” at the beginning of each claim.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is directed to a solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein the 
Claim 7 is further drawn to a GLP-1 agonist selected from GLP-1 (7-37), GLP-1 (7-36)amide, exendin-4 or an analogue thereof comprising up to 10 substitutions, deletions, additions and/or insertions, and wherein said GLP-1 agonist optionally comprises one substituent.
The specification defines “GLP-1 agonist" as a compound which fully or partially activates the human GLP-1 receptor.

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the genus encompassed by “GLP-1 agonist" can conceivably include peptides, proteins, chemicals, nucleic acids, sugars, lipids, etc. that fully or partially activates the GLP-1 receptor.  There is no further requirement that a compound act directly on the GLP-1 receptor.  The activation could be indirect, e.g., via a cellular pathway.  
Examiner notes that per claim 7, the GLP-1 agonist can comprise up to 10 substitutions, deletions, additions and/or insertions.  There is no limit as to the length of the substitutions, deletions, additions and/or insertions.  Additionally, the substitutions, 
The specification discloses specific GLP-1 agonists at p. 3, ll. 6-12; l. 27– p. 4, l. 7; and p. 4, l. 27 – p. 11, l. 3.  
Examiner notes that the GLP-1 agonists disclosed in the specification are peptide derivatives of GLP-1.  No other specific peptides or compounds [non-peptidic] were set forth in the specification.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of “GLP-1 agonists" that lead to the claimed function of partially or fully activating the GLP-1 receptor.
Physical and/or chemical properties:  The specification does not describe the physical and/or chemical properties of a GLP-1 agonist that would allow a skilled artisan to distinguish from a GLP-1 agonist that meets both the structural and the functional requirements of the definition for GLP-1 agonist recited in the specification.  
Acta Pharamcol. Sinica 31:1026-1030 (2010)). 
Additionally, the GLP-1 agonists of the instant claims encompass a variety of undefined substitutions, deletions, additions and/or insertions.  However, there is no guidance to one of ordinary skill in the art as to what, if any, GLP-1 agonists contribute to activation (partial or full) of the GLP-1 receptor. 
Examiner notes that the GLP-1 agonists identified in the specification are limited to GLP-1 derivatives.  
Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, namely structural features that identity a compound as a GLP-1 agonist that functionally activate (partially or fully) the GLP-1 receptor.  Absent this information, the skilled artisan cannot readily envision which compounds are GLP-1 agonists but also contribute to activation of the GLP-1 receptor.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
The claims are directed to solid compositions for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, and the GLP-1 agonist optionally comprises one substituent. 
The term “substituent” is not explicitly defined in the specification. However, the specification does state that the substituent comprises a fatty acid or a fatty diacid (p. 4, ll. 7-19).  In some embodiments the substituent comprises a C16, C18 or C20 fatty acid. In some embodiments the substituent comprises a C16, C18 or C20 fatty diacid, e.g., of formula X of claim 10.  Id.  

Assessment of whether species are disclosed in the original specification 

 
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the genus encompassed by “substituent” is extraordinarily broad.  The scope of the claims includes a highly variable number of structures that could be bound to the GLP-1 agonist, e.g., metals, nucleic acids, amino acids, peptides, lipids, saccharides, etc. 

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of substituent that lead to the claimed function of retaining the GLP-1 agonist activity of activating the GLP-1 receptor.
Physical and/or chemical properties:  The specification does not describe the physical and/or chemical properties of substituent(s) that can be attached to a GLP-1 agonist and not interfere with the functional activity of the GLP-1 agonist.  
There are numerous possible substituents but not all substituents that could be attached to the GLP-1 agonist would render the agonist capable of binding to the GLP-1 receptor, much less able of activation of the receptor.  
Structure/Function Correlation:  The specification does not describe a correlation between the structure of a substituent(s) that can be bound to a GLP-1 agonist and have the GLP-1 agonist retain functional activity such that the substituent does not hinder or affect the binding of the GLP-1 agonist to the GLP-1 receptor.  
Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, namely substituent(s) that can be attached to a GLP-1 agonist and not hinder the functional activity of the agonist (activation of the GLP-1 receptor).  
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s  4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 5, 9, and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beglinger et al. (Clin. Pharma. Therap. 84:468-474 (2008) cited in IDS filed 2/19/2021).
Beglinger et al. teach tablets comprising GLP-1(7-36 amide) [GLP-1 agonist] and sodium N-(8-(2-hydroxybenzoyl)amino)caprylate) (SNAC) (abstract; p. 471, para. 3 – p. 472, para. 1; p. 473, materials).  The tablets of Beglinger et al. contained 200mg SNAC.  The molecular weight of SNAC is 301.313369 g/mol.  Thus, 200 mg of SNAC equates to 0.6638 mmoles of SNAC [at least 0.6 mmol SNAC].  This amount of SNAC also reads on instant claims 4 and 5.  Accordingly, the limitations of instant claims 1-5 and 7 .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beglinger et al. (Clin. Pharma. Therap. 84:468-474 (2008) cited in IDS filed 2/19/2021), and further in view of Lau et al. (U.S. 2009/0156478 A1, 06/18/2009- cited in IDS filed 2/19/2021).

Beglinger et al. do not explicitly teach that the GLP agonist has a substituent or another excipient in the tablet.
Lau et al. teach a GLP-1 analogs [GLP-1 agonist] having a modification of at least one non-proteogenic amino acid residue in positions 7 and/or 8 relative to the sequence GLP-1(7-37) (SEQ ID NO: 1), where the analog is acylated with a moiety to the lysine residue in position 26, and where said moiety comprises at least two acidic groups, wherein one acidic group is attached terminally (claim 1).  Lau et al. specifically teach an acylated GLP-1(7-37) peptide in which the substituent of instant formula (X) has n=15 (Ex. 4) [substituent is a fatty diacid]. 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the GLP-1 agonist of Beglinger et al. in the tablets of Beglinger et al. with the GLP-1 analogs [GLP-1 agonists] of Lau et al. because the GLP-1 agonists are both explicitly taught as being useful for the same purpose. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 
Such a composition satisfies the limitations of claims 8 and 9.  Regarding claim 11, Lau et al. teach GLP-1 compounds and analogs and a pharmaceutically acceptable excipient (e.g., paras. [0029], [0031], [0149] and claim 31). 
Claims 1-11 are deemed to be obvious in view of the teachings of Beglinger et al. and Lau et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,278,123 (hereinafter “the ‘123 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant application is a continuation of the ‘123 patent.  
	Claim 1 of the ‘123 patent is drawn to a solid composition for oral administration comprising semaglutide and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein the amount of said salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid is in the range of 0.8-1.3 mmol. Dependent claims recite the specific salts (sodium, potassium, and calcium), semaglutide concentration of 5-20 mg, and the composition is in the form of a tablet.  The molecular weight of semaglutide is 4113.641 g/mol.  Thus, 5-20 mg is equivalent to 1.22 µmol - 4.86 µmol.  Claim 9 of the ‘123 patent is drawn to a solid composition for oral administration comprising semaglutide and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein the amount of said GLP-1 agonist is in the range of from 5 to 20 mg.  Dependent claims recite the specific salts (sodium, potassium, and calcium), SNAC concentration of 250-400 mg, and the composition is in the form of a tablet.  Claim 16 of the ‘123 patent is drawn to a solid composition for oral administration comprising semaglutide (range of 5-20 mg) and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (range of 0.6-2.1 mmol).  Dependent claims recite the specific salts (sodium, potassium, and calcium), and the composition is in the form of a tablet.  

Accordingly, claims 1-19 of the ‘123 patent are deemed to anticipate instant claims 1-10. 

Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,086,047 (hereinafter “the ‘047 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant application is a continuation of the ‘047 patent.  
Claim 1 of the ‘047 patent is drawn to a solid pharmaceutical composition for oral administration comprising: 0.5 to 2.5 μmol semaglutide and 0.8-1.3 mmol of a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein the solid pharmaceutical composition has surface eroding or co-release properties, and a disintegration time of 7-15 minutes.  Dependent claims recite the specific salts (sodium, potassium, and calcium), the composition is in the form of a tablet, and weight ranges of the tablet. 
Examiner notes that semaglutide is a GLP-1 agonist that contains a fatty diacid group of formula X (instant claim 9) wherein n=15.
Accordingly, claims 1-10 of the ‘047 patent are deemed to anticipate instant claims 1-10. 



The instant application is a continuation of the ‘052 patent.  
Claim 1 of the ‘052 patent is drawn to a solid composition for oral administration comprising a GLP-1 agonist, a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, magnesium stearate, povidone, and microcrystalline cellulose [reads on excipient], wherein the GLP-1 agonist is semaglutide, wherein the composition comprises at least 60% (w/w) of said salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid.  Dependent claims 2-11 of the ‘052 patent recite weight percentages of magnesium stearate, povidone, and microcrystalline cellulose.  Claim the 12 of the ‘052 patent is drawn to a solid composition for oral administration comprising a semaglutide, a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, a lubricant, a binder, and a filler, wherein the composition comprises at least 60% (w/w) of said salt of N-(8-(2 hydroxybenzoyl, )amino)caprylic acid, wherein the composition comprises 1-3.5% (w/w) of the magnesium stearate, wherein the composition comprises 0.5-3% (w/w) of the povidone, and wherein the composition comprises 5-25% (w/w) of the microcrystalline cellulose.  Dependent claims 13-16 of the ‘052 patent recite weight percentages of povidone and SNAC.  Claim 17 of the ‘052 patent is drawn to a solid composition for oral administration comprising semaglutide, N-(8-(2-hydroxybenzoyl)amino)caprylate (SNAC), a lubricant, a binder, and a filler, wherein the composition comprises 300 mg of SNAC, wherein the composition comprises 1-3.5% (w/w) of the magnesium stearate, 
Examiner notes that semaglutide is a GLP-1 agonist that contains a fatty diacid group of formula X (instant claim 9) wherein n=15. The molecular weight of SNAC is 301.313369 g/mol.  Thus, 300 mg of SNAC equates to 0.9956 mmoles of SNAC [between 0.6-2.1 mmol SNAC].   
Accordingly, claims 1-18 of the ‘052 patent are deemed to anticipate instant claims 1, 3-5, 7-9, and 11. 

Claims 1-3, 7-9 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,993,430 (hereinafter “the ‘430 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claim 1 of the ‘430 patent is drawn to a tablet comprising a granulate wherein said granulate comprises i) no more than 15% (w/w) semaglutide, and ii) at least 50% (w/w) salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC), and wherein said tablet has a) a bulk density of at least 1.0 g/cm3, b) a median pore diameter of no more than 1.5 μm, c) a maximum pore diameter of no more than 4 μm, d) a crushing strength of at least 50 N, and e) a disintegration time of 12-18 minutes for a tablet with a total weight of 300-500 mg comprising at least 60% (w/w) salt of NAC.  Dependent claims are drawn to sodium salt, oral administration, and that the tablet comprises additional excipients. 


Claims 1-3, 7-9 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,033,499 (hereinafter “the ‘499 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claim 1 of the ‘499 patent is drawn to a tablet comprising a granulate, wherein said granulate comprises: i) no more than 15% (w/w) GLP-1 peptide, wherein the GLP-1 peptide is a peptide; and ii) at least 50% (w/w) salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC); wherein said tablet has a) a bulk density of at least 1.0 g/cm3; b) a median pore diameter of no more than 1.5 μm; and c) a feature selected from the group consisting of a maximum pore diameter of no more than 4 μm, a crushing strength of 50-400 N, and a disintegration time of 22 minutes or less.  Claims 2 and 3 of the ‘499 patent recite wherein the GLP-1 semaglutide.  Claim 4 of the ‘499 patent recites SNAC. Claim 9 of the ‘499 patent recites that the peptide is for oral administration. The tablet may further comprise a lubricant [pharmaceutically acceptable excipient].
Accordingly, claims 1-16 of the ‘499 patent are deemed to anticipate instant claims 1-3, 7-9 and 11. 

Claims 1-3, 7-9 and 11 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of copending Application No. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the ‘436 application is drawn to a tablet comprising a granulate comprising: i) no more than 15 % (w/w) GLP-1 peptide [GLP agonist], and ii) at least 50 %, 55 %, or 60 % (w/w) salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC).  Claim 2 of the ‘436 application recites the peptide can contain a fatty or fatty diacid of instant formula X.  Claim 3 of the ‘436 application recites semaglutide.  Claims 4 and 5 of the ‘436 application SNAC.  Claim 6 of the ‘436 application recites lubricant [pharmaceutically acceptable excipient].  Claim 9 of the ‘436 application recites oral administration. 
Accordingly, claims 1-10 of the ‘436 application are deemed to anticipate instant claims 1-3, 7-9 and 11. 

Conclusion
No claims are allowed.  Claims 1-11 are pending and are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654